Citation Nr: 1206728	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased initial rating for service-connected right tennis elbow with epicondylitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased initial rating for service-connected right ankle fracture residuals, evaluated as 10 percent disabling prior to October 22, 2008.

4.  Entitlement to an increased initial rating for service-connected right ankle fracture residuals, evaluated as 20 percent disabling from October 22, 2008.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from March 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  

The Board acknowledges that, in November 2008, the RO issued a rating decision that granted increased ratings for the Veteran's service-connected right ankle and right elbow disabilities.  Specifically, the RO assigned a 10 percent disability rating, effective July 1, 2006, for the Veteran's right tennis elbow with epicondylitis and assigned a 20 percent disability rating for the Veteran's right ankle fracture, effective October 22, 2008.  The U.S. Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, notwithstanding the assignment of higher ratings during the course of the appeal, the Veteran's claim for a disability rating in excess of 10 percent for a right elbow disability and his claim for a disability rating in excess of 10 percent prior to October 22, 2008, and in excess of 20 percent thereafter, for a right ankle disability remain in controversy.

The Veteran testified at a Board hearing before the undersigned in September 2010.  A transcript of the hearing is of record.

The issues of entitlement to an increased initial rating for service-connected right tennis elbow with epicondylitis, currently evaluated as 10 percent disabling; entitlement to an increased initial rating for service-connected right ankle fracture residuals, evaluated as 10 percent disabling prior to October 22, 2008; and entitlement to an increased initial rating for service-connected right ankle fracture residuals, evaluated as 20 percent disabling from October 22, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran has experienced continuous symptoms of tinnitus from his time in service to the present.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has substantially satisfied its duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for service connection for tinnitus given the favorable nature of the Board's decision herein.

II.  Service Connection for Tinnitus

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West); 38 C.F.R. § 3.303(a) (2011).  Establishing entitlement to service connection for a disability requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 38 C.F.R. § 3.303 (2011); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, pursuant to 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element required for service connection is with the submission of competent evidence of a continuity of symptomatology since service.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Specifically, establishing a "continuity of symptomatology" requires evidence showing that (1) a condition was "noted" during service; (2) continuity of the same symptomatology following service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also 38 C.F.R. § 3.303(b); Hickson v. West, 12 Vet. App. 247, 253 (1999) (holding that lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).  In this regard, the Court has held that medical evidence is required to demonstrate a relationship between the present disability and the continuity of symptomatology demonstrated unless such a relationship is one as to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 497 (1997).

In this case, the Veteran asserts that his tinnitus was caused by noise exposure during service.  In this regard, he reported approximately twenty years of military experience around aircraft and specifically jet fighters.  After carefully reviewing the claims file, and for the reasons that will be discussed below, the Board finds that service connection for tinnitus is warranted.  

As an initial matter, the evidence establishes that the Veteran has tinnitus.  Specifically, a November 2006 VA examination report reflected a diagnosis of tinnitus, and an October 2008 VA audiological examination indicated that the Veteran reported the presence of "constant bilateral tinnitus."  Therefore, the first element required for service connection, that of a current disability, has been established.

Turning to the next element, that of in-service incurrence or aggravation of a disease or injury, the record clearly establishes that the Veteran was exposed to noise during service.  In this regard, his Form DD-214 reflects that the Veteran was a trained aviation ordnanceman and served as a career aircraft maintenance technician.  Moreover, service treatment reports contain several records regarding hearing conservation data that expressly identify occupational noise hazards and noise exposure.  Of particular significance, during an in-service audiological examination in January 2006, the audiologist indicated that the Veteran was exposed to acoustic trauma and noted exposure to aircraft over fifteen years.  The audiologist also described a particular incident involving a blast from an aircraft on the Veteran's right side that "knocked him [and] several others down . . . [and] ringing for several days after."   

Having determined that the Veteran has a current diagnosis of tinnitus and that he was exposed to noise in service, the Board now turns to the remaining element of service-connection, that of a nexus between the present disability and the post-service symptomatology.  The Board notes that the only medical opinion of record addressing whether there is a causal relationship between the Veteran's tinnitus and service is that of an October 2008 VA audiologist.  The VA examiner determined that "it cannot be determined without resorting to speculation that his tinnitus is related to noise exposure in service."  However, this opinion is not a sufficient medical opinion for several reasons.  First, in Jones v. Shinseki, the Court held that where an examiner cannot provide a nonspeculative opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  23 Vet. App. 382, 389 (2010).  In this case, the examiner did not explain why an opinion could not be determined without resorting to speculation and therefore lacks the requisite rationale.  Also, the examiner's opinion was based on the fact that the Veteran "denied tinnitus while on active duty and only recently reported its incurrence."  However, as stated above, the Veteran reported in January 2006 (six months prior to his discharge from service) that he had experienced ringing of the ears following a blast from a nearby aircraft.  Thus, to the extent that the examiner's opinion is based on the fact that tinnitus was not reported in service and that "there was no mention of tinnitus in the [January 2006 examination] report," this opinion is clearly based on an inaccurate premise.  

There is no dispute that Veteran is competent to report symptoms of ringing in the ears because this matter is one that may be "actually observed" and is "within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Court expressly held in Charles v. Principi, 16 Vet. App. 370, 374 (2002), that "[r]egarding such lay evidence, the appellant is competent to so testify because ringing in the ears is capable of lay observation."  The Board also finds these statements to be credible, as there is facial plausibility and consistency with other evidence submitted on behalf of the claimant, including the service treatment records, which document a complaint of ringing in the ears and a lengthy history of noise exposure.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Accordingly, because the Veteran has provided competent and credible statements of continuity of symptomatology of tinnitus since service, and such a relationship is determined to be one to which a lay person's observation is competent, the Board finds that the third element of a nexus to service has sufficiently been demonstrated by lay evidence in this case.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997).  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  Given the current diagnosis of tinnitus, the documented acoustic trauma in service, and the competent and credible statements of record asserting continuity of symptomatology since discharge from service, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for tinnitus.  As such, the Veteran's service-connection claim for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

Although any additional delay is regrettable, the Board finds that the remaining issues on appeal must be remanded for additional development as set forth below.  

I.  Evaluation of Right Ankle Fracture

The Veteran was initially granted service connection for status post right ankle fracture in March 2007, and a 10 percent rating was assigned effective July 1, 2006, the first day of the month following the Veteran's separation from service.  In November 2008, the RO increased the initial rating to 20 percent, effective October 22, 2008.  The Veteran maintains that higher initial ratings are warranted for this disability.

A careful review of the evidence of record suggests that the Veteran's right ankle has increased in severity since the last October 2008 VA examination.  In this regard, a May 2009 VA treatment report noted that the Veteran reported that he was "now worse than before."  At that time, the Veteran also reported that he continued to use his ankle braces and to avoid activity that would cause pain, but that the tens unit provided to him "does not help anymore."  A May 2009 MRI showed some thickening of his anterior tibia fibula ligament and a subchondral cyst with osteophyte anterior medial tibia.  After discussing the Veteran's plan of care, the Veteran's treating physician implemented in June 2009 a surgery scheduling for a right ankle arthroscopy with debridement.  Further, the Veteran testified during the September 2010 Board hearing before the undersigned that his condition keeps "getting worse," that he was scheduled for surgery in December 2009 but cancelled it and is now on the waiting list at VA for the arthroscopy.  See Board Hearing Tr. at 7-8, 13.  

VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Accordingly, the Veteran should be afforded another VA examination for the purpose of determining the current severity of his service-connected right ankle disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Moreover, the evidence demonstrates potential neurological manifestations related to the Veteran's status post right ankle fracture.  In this regard, in September 2008, the Veteran began physical therapy on the right ankle, and manual muscle testing revealed right ankle dorsiflexion, plantar flexion, eversion, and inversion to be only "3+" out of 5.  Significantly, neurological evaluation revealed a decrease of proprioception on 2-3 toes of the right foot, and similar findings were noted in subsequent physical therapy notes.  Additionally, upon examination in October 2008, the Veteran complained of numbness from the ankle joint to the dorsal side of the foot to the tips of the toes.  Thus, on remand, the VA examiner is also requested to identify, and asses the severity of, any neurological manifestations related to the Veteran's service-connected status post right ankle fracture.

The evidence also demonstrates that the Veteran has symptomatic scars related to his in-service surgeries in 2000 and 2002 for his fractured right ankle.  VA examination in October 2008 revealed two residual scars: a 2 by 7.5 centimeter scar of the right medial ankle and a 2 by 10 centimeter scar of the right later ankle, both of which were noted to be tender to palpation, adherent to underlying tissue, resulting in limitation of motion or loss of function, and accompanied by underlying soft tissue damage.  In this case, the issue of whether the Veteran may be entitled to a separate compensable rating for these right ankle scars has been raised by the record and is part and parcel of the Veteran's underlying claim for an increased rating for status post right ankle fracture.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, the RO has not considered this aspect of the claim in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board concludes that there may be prejudice in proceeding with an evaluation for his right ankle scars without first affording the RO an opportunity to review the evidence in question and determine in the first instance whether a separate compensable rating for residual right ankle scars is warranted and, if so, to establish the appropriate rating and assign an effective date.  

II.  Evaluation of Right Tennis Elbow

The Veteran was initially granted service connection for the right tennis elbow in March 2007, and a noncompensable rating was assigned effective July 1, 2006, the first day of the month following the Veteran's separation from service.  However, in November 2008, the RO increased the initial noncompensable rating to 10 percent, effective July 1, 2006.  The Veteran maintains that a higher rating is warranted.

After reviewing the evidence, the Board determines that another VA examination is needed to ascertain the current nature and severity of the Veteran's service-connected right tennis elbow with epicondylitis.  In addition to indicating that both of his service-connected disabilities "keep getting worse" during his hearing testimony (Board Hearing Tr. at 13), the evidence also demonstrates potential neurological manifestations related to the Veteran's right tennis elbow.  In this regard, a May 2008 VA treatment record revealed that light touch sensation was diminished below the right elbow.  Significantly, diminished grip strength and weakness was also identified.  See, e.g., VA treatment reports of December 2008, January 2009, and May 2010.  Given these neurological symptoms, on remand, the VA examiner is also requested to identify and assess the severity of any neurological manifestations related to the Veteran's service-connected right tennis elbow.

As a final matter, with regard to these remanded claims, the Veteran has indicated that he has received treatment for the service-connected right ankle and right elbow disabilities from the VA Medical Center in Dallas, Texas.  See Board Hearing Tr. at 7, 11.  As the claims file only contains treatment records from the Dallas VAMC through September 2010, there may be additional potentially relevant records that have not yet been associated with the claims file.  Therefore, on remand, VA shall attempt to obtain any additional relevant VA treatment records since September 2010 in accordance with 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to for the following actions:

1.  Obtain outpatient treatment records for the time period beginning September 2010 from the VA Medical Center in Dallas, Texas, relevant to the remanded claims.  Any negative search result should be noted in the record.  If the records are unavailable, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).  

2.  After completing the development outlined in item 1 above, the Veteran should be scheduled for an appropriate examination to ascertain the current nature and severity of his service-connected status post right ankle fracture.  A copy of this remand, along with the claims file, must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should note that such a review was made.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

(a.)  In addition to performing range of motion testing, the examiner is requested to address whether the Veteran's complaints of pain on motion, weakness, instability, and/or fatigueability of the right ankle are indications of functional loss, and if so, express that degree of impairment in terms of additional degrees of limitation of motion;

(b.)  The examiner is requested to provide an opinion as to whether there is any nonunion or malunion of the tibia and fibula, and if so, whether the resulting disability is marked, moderate, or slight; and

(c.)  The examiner is also requested to comment on the presence or absence of neurological symptomatology associated with the Veteran's service-connected status post right ankle fracture, and if present, identify the nerve(s) involved.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.   After completing the development outlined in item 1 above, schedule the Veteran for an examination to assess the nature and severity of his service-connected right tennis elbow with epicondylitis.  A copy of this remand, along with the claims file, must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should note that such a review was made.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

(a.)  In addition to performing range of motion testing, the examiner is requested to address whether the Veteran's complaints of pain on motion, weakness, instability, and/or fatigueability of the right elbow are indications of functional loss, and if so, express that degree of impairment in terms of additional degrees of limitation of motion; and

(b.)  The examiner is also requested to comment on the presence or absence of neurological symptomatology associated with the Veteran's service-right tennis elbow, and if present, identify the nerve(s) involved.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, readjudicate the claims of entitlement an increased initial rating for service-connected right tennis elbow with epicondylitis, currently evaluated as 10 percent disabling; entitlement to an increased initial rating for service-connected right ankle fracture, evaluated as 10 percent disabling prior to October 22, 2008; and entitlement to an increased initial rating for service-connected right ankle fracture, evaluated as 20 percent disabling from October 22, 2008.  As explained above, as part of these claims, the AOJ is directed to adjudicate in the first instance whether the Veteran is entitled to a separate compensable rating for status post right ankle fracture scars and entitlement to separate compensable ratings for neurological manifestations associated with the right ankle and right elbow disabilities.  If the claims are not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DONNIE R. HACHEY 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


